Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  DETAILED ACTION
Claims 1-21 are presented for examination.
This is a Non-Final Action.
Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-15 and 17-21 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims 1, 11 and 21, specifically claim 1 recites
determining, using the hardware processor, based on the plurality of query terms, whether the query is a time-sensitive query type that relates to a media content item that is currently being presented by a media playback device that is connected to the computing device over a communications network; in response to determining that the query is the time-sensitive query type that relates to the media content item that is currently being presented by the media playback device, determining, using the hardware processor, at least one keyword having an entity type that is responsive to the question term included in the query and obtaining at least one search result responsive to the query and the at least one keyword”. These limitations could be reasonably and practically performed by the human mind, for instance based on given query while watching a show a user can determine an answer for the query, (for example, I have seen this actor in another movie, or play another role, etc.). Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
                This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving…”, “causing…”; . At best, this limitation recites insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 11 and Claim 21 further recite “hardware processor of a computer device”, a computer system, an application, a computing device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
                The claims, 1, 11 and 21  at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

Claims 2-10, 12-20 are dependent claims and do not recite any additional elements that would amount to significantly more than the abstract idea.  Specifically, “wherein the query is determined to be the time-sensitive query type based on contextual information associated with the query” (claim 2), “wherein the query is determined to be the time-sensitive query type based on an application executing on the computing device that received the query” (claim 3), “capturing media data corresponding to the media content item that is currently being presented by the media playback device” (claim 4), “identifying a media content segment of the media content item having a time period that corresponds to when the query was received by the computing device” (claim 5), “wherein the at least one keyword having the entity type that is responsive to the question term included in the query is determined using natural language processing” (claim 7), “wherein the at least one keyword corresponds to an object of interest that appears in the media content item” (claim 8), wherein the at least one search result is presented to the user on a display device associated with the computing device (claim 9) and wherein the at least one search result is presented to the user on a display device associated with the media playback device (claim 10).  The dependent claims recite, contain abstract ideas or additional elements that do not add significantly more to the abstract idea instead recite generic computer elements at apply it level or insignificant extra solution activities, therefore do not move the claims to a practical application.

Claims 11-15 and 17-21 are similar to claims 1-5 and 7-10 hence rejected similarly.
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101.
In view of compact prosecution, claims  6 and 16 include additional elements that would move the application to be a practical application and therefore if the claim 5 or 6 and the interweaving claims are incorporated in the independent claim would overcome the abstract idea rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of Patent No. US 10,002,191.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 
US Patent: US 10,002,191
1-21
1-21


Claims 1-21 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of Patent No. US 10,997,235.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 
US Patent: US 10,997,235
1-21
1-19


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Maddison et al. (US 2012/0291072)  in view of Hsu et al. (US 2014/0250116)

11. Maddison teaches, A system for presenting search results (Abstract), the system comprising:
a hardware processor of a computing device, wherein the hardware processor (Fig 2:202):
receives a query that includes a plurality of query terms, wherein the plurality of query terms includes a question term (Paragraph 27 – teaches the query is a question based on what program the user is watching, such as when user queries: Porsche, based on the current program, the system determines it’s a question related to the Porsche model, Paragraphs [0033] & [0077] – based on the user generated query and user profile, the system determines important words (question terms) in the query);
determines, whether the query is a time-sensitive query type that relates to a media content item that is currently being presented by a media playback device that is connected to the computing device over a communications network (Figs 6, 7 and 8,  6: 604 – based on the determination if a television program is running, the system determines if the query is time sensitive, i.e. related to currently running programs); 
in response to determining that the query is the time-sensitive query type that relates to the media content item that is currently being presented by the media playback device, determines at least one keyword having an entity type that is responsive to the question term included in the query and obtains at least one search result responsive to the query and the at least one keyword (Paragraphs 78-81 – teaches determining the entity types based on query, such as based on concepts and categories by classifying the query terms); and 
causes the at least one search result to be presented to the user (Figs 6, 7 and 8 - displaying the search results).
Maddison explicitly does not teach, and determines, based on the plurality of query terms, whether the query is a time-sensitive query type.
However, Hsu teaches, 
determines, based on the plurality of query terms, whether the query is a time-sensitive query type (Paragraph 29 – teaches determining a time-sensitive query term).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Maddison’s invention to incorporate the identification of time-sensitive query term as taught by Hsu, because both Maddison and Hsu are in the same field of endeavor of information retrieval, wherein they are determining if a search query is related to a time sensitive content. By combining the arts would allow Maddison to conduct search not only based on determining if the content is currently being displayed but also enhance the searching based on time-sensitivity even when content is not being viewed based on when the query was submitted (Paragraph 30, Hsu).

12. The combination of Maddison and Hsu teach, The system of claim 11, wherein the query is determined to be the time-sensitive query type based on contextual information associated with the query (Paragraphs 78-81 – teaches determining the entity types based on query, such as based on concepts and categories by classifying the query terms, Maddison; Paragraph 26 – teaches contextual data such as time of day, Hsu).

13. The combination of Maddison and Hsu teach, The system of claim 11, wherein the query is determined to be the time-sensitive query type based on an application executing on the computing device that received the query (Figs 6, 7 and 8,  6: 604 – based on the determination if a television program is running, the system determines if the query is time sensitive, i.e. related to currently running programs).

14. The combination of Maddison and Hsu teach, The system of claim 11, wherein the hardware processor further captures media data corresponding to the media content item that is currently being presented by the media playback device (Fig 7: 704, 706 Paragraph 59 – teaches determining currently if a client is viewing a television program and modifying the query based on the capturing (accessing) media data for that program, Maddison). 

15. The combination of Maddison and Hsu teach,  The system of claim 14, wherein the hardware processor further identifies a media content segment of the media content item having a time period that corresponds to when the query was received by the computing device (Fig 6, Paragraph 82 – teaches the system determine a media program that is being broadcast during or nearby a time window when the search query was received, Maddison).


17. The combination of Maddison and Hsu teach, The system of claim 11, wherein the at least one keyword having the entity type that is responsive to the question term included in the query is determined using natural language processing (Paragraph 77 – teaches natural language processing, Maddison).

18. Rose teaches, The system of claim 11, wherein the at least one keyword corresponds to an object of interest that appears in the media content item (fig. 9, pg. 10-11, paragraph 185 wherein related content that matches a stored fingerprint is pushed to the viewer for selection).

19. Rose teaches, The system of claim 11, wherein the at least one search result is presented to the user on a display device associated with the computing device (fig. 9, pg. 10-11, paragraph 185 wherein related content that matches a stored fingerprint is pushed to the viewer for selection).
 
20. Rose teaches, The system of claim 11, wherein the at least one search result is presented to the user on a display device associated with the media playback device (fig. 9, pg. 10-11, paragraph 185 wherein related content that matches a stored fingerprint is pushed to the viewer for selection).

Claims 1 and 21 are similar to claim 11 hence rejected similarly.
Claim 2 is similar to claim 12 hence rejected similarly.
Claim 3 is similar to claim 13 hence rejected similarly.
Claim 4 is similar to claim 14 hence rejected similarly.
Claim 5 is similar to claim 15 hence rejected similarly.
Claim 7 is similar to claim 17 hence rejected similarly.
Claim 8 is similar to claim 18 hence rejected similarly.
Claim 9 is similar to claim 19 hence rejected similarly.
Claim 10 is similar to claim 20 hence rejected similarly.

All the limitations of claim 
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maddison et al. (US 2012/0291072)  in view of Hsu et al. (US 2014/0250116) further in view of Rose (US 2012/0240144) 

All the limitations of claim 14 are taught above.
16. The combination of Maddison and Hsu does not explicitly teach or suggest, wherein the media data includes audio data and wherein the method further comprises:
causing a first audio fingerprint of the received audio data to be compared to audio fingerprints corresponding to a plurality of media content items; and receiving an identity of a first media content item of the plurality of media content items to which the first audio fingerprint corresponds based on the comparison, wherein the media content item that is currently being presented is identified based on the received identity of the first media content item.
However, Rose, teaches, causing a first audio fingerprint of the received audio data to be compared to audio fingerprints corresponding to a plurality of media content items; and receiving an identity of a first media content item of the plurality of media content items to which the first audio fingerprint corresponds based on the comparison, wherein the media content item that is currently being presented is identified based on the received identity of the first media content item (fig. 9, pg. 13, paragraph 227, Rose).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Rose’s invention to analyze query to provide content based on currently playing media as taught by Maddison.  This would allow Maddison’s invention the ability to provide the best supplemental content based on identified important words in the query that the user is interested in (Paragraph [0077], Maddison).

Claim 6 is similar to claim 16 hence rejected similarly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159